DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-13, 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the Specification discloses the following:
“The memory 314 may store a trading application 330. In certain embodiments, the trading application 330 may be accessed from or stored in different locations. The processor 312 may access the trading application 330stored in the memory 314 and execute computer-readable instructions included in the trading application 330.”-see ¶[0064]. 
“In certain embodiments, during an installation process, the trading application may be transferred from the input device 318 and/or the network 340 to the memory 314. When the computing device 300 is running or preparing to run the trading application 330, the processor 312 may retrieve the instructions from the memory 314 via the communication network 310.”-see ¶[0065].
“A trading strategy defines a relationship between two or more tradeable objects to be traded. Each tradeable object being traded as part of a trading strategy may be referred to as a leg or outright market of the trading strategy.” -see ¶[0068].
The specification fails to provide a written description for the claimed limitation of “receiving…a definition for the comprehensive strategy including a storage location for each of the specified execution components.” 
The remaining claims are rejected due to the dependency to claim 1.
	

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-13, 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the associated execution component" in line 41.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to the dependency to claim 1.
	

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-13, 40-41 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  defining a comprehensive strategy having a plurality of legs…; receiving a definition for the comprehensive strategy including a storage location for each of the specified execution components; assembling the comprehensive strategy from the storage location defined in a memory; deploying, the assembled comprehensive strategy for execution; generating, in response to the deployment of the assembled comprehensive strategy, an order message for at least one of legs based on the associated execution component specified in the definition for the comprehensive strategy; and sending in response to generating the order message, the generated order message to the electronic exchange including a market for the one of a plurality of tradeable objects. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices, but for the recitation of generic computer components.  The claimed invention allows for managing strategy trading such as a spread trading strategy having multiple lean legs which is a fundamental economic practice, in particular, mitigating risk and hedging,  which is a certain method of organizing human activity. The mere nominal recitation of “a trading device”,  “a gateway in communication with at least one trading device operating in an electronic trading system,” and a “gateway”  do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements: receiving, by a gateway in communication with the trading device operating in an electronic trading system, a definition for the comprehensive strategy…; sending in response to generating the order message, the generated order to the electronic exchange… The receiving and sending steps are recited at a high level of generality (i.e., as a general means of receiving and sending data). Receiving and sending data are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The “a trading device”,  “a gateway in communication with at least one trading device operating in an electronic trading system,” are recited at a high level of generality and merely automates the defining, assembling, deploying, generating, and sending steps. Each of the additional limitations is no more than generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components –see MPEP 2106.05(h).  The combination of these additional elements is no more than generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components. Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the gateway in communication with at least one trading device operating in an electronic trading system performing the claimed steps of receiving a definition, receiving a desired trading strategy price, and sending a generated order are anything other than generic computer components and the Symantec, TLI Communications, OIP Techs, and buySafe court decisions cited in MPEP 2106.05[d][ii] indicate that the mere receiving and transmitting data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and sending limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claims further describe the abstract idea. Dependent claim(s) 2-13, 40-41 when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-13, 40-41 is/are ineligible.

Response to Arguments
7.	Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive.
Applicants argue that the amended claims recite the definition and assembly of a strategy based on stored components that when implemented and generates order messages for communication to an electronic exchange reflect an improvement to a trading device and the operation of both a gateway and the electronic trading system.  The argument is not convincing because the trading device and gateway in communication with the trading device operating in an electronic trading system perform generic computer functions of defining, receiving, assembling, deploying, generating and sending.  The additional limitations are not improvements to the functioning of the computer or some other technology, and any problem being solved is commercial, not technological.  The claimed invention addresses managing strategy trading.  
	It is further noted that upon review of the specification, the Examiner is unable to ascertain how the claims use the trading device and gateway in communication with the trading device operating in an electronic trading system in a manner other than their customary, generic use.
Applicants further contend that the claims are not directed to an abstract idea and under PTO guidance do not fall into one of the groupings of abstract ideas. The Examiner respectfully disagrees.
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e., trading device and gateway in communication with the trading device operating in an electronic trading system, claim 1 recites abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 1—i.e., the “defining,” “receiving,” “assembling,” “deploying,” “generating,” and “sending”—and explains that they describe the concept of managing strategy trading such as a spread trading strategy having multiple lean legs (see Spec. [0014], and hedging-Spec. [0015]), a fundamental economic principal or practice which includes hedging, and mitigating risk.  The Examiner’s approach here is consistent with USPTO guidance.  
Applicants contend that the claims recite an improved mechanism for defining and implementing a comprehensive strategy as defined by a user in a manner that imposes a meaningful limit on any alleged abstract idea recited in the claims to overcome problems encountered within many electronic trading systems and therefore recite a practical application and particular techniques of an improved management tool including a second auxiliary queue and tracking mechanism that addresses problems in prior systems.  
The argument is not persuasive because the only claim elements beyond the judicial exception are the claimed “gateway in communication with at least one trading device operating in an electronic system,” i.e., generic computer components used to perform generic computer functions—a determination amply supported by, and fully consistent with the Specification (see, e.g., Spec. [0029], [0031]).  The additional elements or combination of additional elements in the claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception to a particular technological environment or filed of use-see MPEP 2106.05(h) as they are here.
The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.  
The claims are not patent eligible under 35 USC 101.
	



Conclusion
8.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694